Citation Nr: 0724064	
Decision Date: 08/03/07    Archive Date: 08/15/07

DOCKET NO.  05-20 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to an increased evaluation for gunshot wound, 
left foot, with loss of proximal portions, third and fourth 
metatarsals, currently evaluated as 20 percent disabling.

2.  Entitlement to service connection for thoracic lumbar 
strain secondary to the service-connected disability of 
gunshot wound, left foot, with loss of proximal portions, 
third and fourth metatarsals.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. B. Weiss, Counsel


INTRODUCTION

The veteran served on active duty from August 1979 to 
February 1981.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota, that denied the issues on appeal.

The veteran testified at the RO before the undersigned 
Veterans Law Judge in Washington, DC, in June 2007 at a video 
conference hearing.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

Regarding the evaluation of the veteran's left foot 
disability, at VA examination in January 2005, a left foot X-
ray was ordered but not obtained, making evaluation under the 
applicable rating criteria difficult.  See 38 C.F.R. 
§ 4.56(d)(4)(iii)(A), pertinent to X-ray evidence.  As such, 
additional VA examination is required to decide the increased 
rating claim at issue.  See 38 C.F.R. § 3.156.  

Regarding the service connection claim, the VA examination in 
January 2005 also determined that the veteran's thoracic 
lumbar strain was due to a work-related injury (in 2000), a 
finding with which the veteran disagrees.  

At his hearing before the undersigned in June 2007, the 
veteran advanced multiple theories of service connection for 
thoracic lumbar strain secondary to service-connected 
residuals of gunshot wound of the left foot.  The veteran 
asserted in the alternative that 1.)  Back troubles had been 
present since service, 2.)  Back troubles began after 
service, but before 2000, due to gait changes caused by his 
service-connected disability of the left foot, and, 3.)  (If 
the Board accepted the aforementioned finding that thoracic 
lumbar strain was secondary to an injury in 2000) residuals 
of a back injury in 2000 were aggravated by gait changes due 
to the service-connected left foot disability.  See 
Transcript of hearing at pages 18-20.

The Board has carefully considered the record and finds that 
there is sufficient medical evidence to support the theory 
that back trouble pre-existed the injury in 2000 to warrant 
medical examination on this point.  See 38 C.F.R. § 3.156.  
Additionally, the January 2005 VA examination does not 
reflect consideration of the theory that back injury 
residuals due to the 2000 injury were aggravated by the 
service-connected left foot disability.  See 38 C.F.R. 
§ 3.310.  As such, additional VA examination on this point is 
required.  Ibid.  

The Board is cognizant of the holding of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), in which the Court held 
that the notification provided to a claimant in a claim for 
service connection should include information on the degree 
of disability and effective date should service connection be 
granted.  In this case, the veteran was not provided with the 
requisite information; however, there is no prejudice to the 
veteran as the Board is remanding this case in part to comply 
with that notice requirement.  The Board is mindful that 
errors in providing the notice required by the Veterans 
Claims Assistance Act of 2000 are presumed to be prejudicial.  
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).  

Accordingly, the case is REMANDED for the following action:
1.  The RO should send to the veteran an 
updated VCAA notice letter, which 
complies with the requirements set forth 
in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for a back 
disorder and the service-connected left 
foot disability since January 2005.  
After securing any necessary release, the 
RO should attempt to obtain these 
records.

3.  The veteran should be afforded a VA 
medical examination to determine the 
severity of service-connected gunshot 
wound, left foot, with loss of proximal 
portions, third and fourth metatarsals.  
The claims folder should be made 
available to the examiner for review of 
pertinent documents therein in connection 
with the examination.  An X-ray of the 
left foot should be obtained and reviewed 
prior to offering the opinion requested 
herein.  The examiner should be provided 
with a copy of the criteria for 
classifying muscle injuries as moderately 
severe or severe under 38 C.F.R. § 4.56 
and the presence or absence of the 
objective findings contained therein 
should be commented upon by the examiner.  
All examination findings, including a 
detailed history from the veteran, should 
be recorded in full.  The examination 
report should address loss of power, 
weakness, threshold of fatigue, pain, 
impairment of coordination and 
uncertainty of movement.

4.  The RO should obtain a VA medical 
opinion for determining the etiology of 
thoracic lumbar strain.  The claims 
folder should be made available to the 
reviewer.  The reviewer should be asked 
to opine whether it is at least as likely 
as not (i.e., a 50 percent degree of 
probability or greater) that thoracic 
lumbar strain 1.)  Is 


medically shown to have been present 
since service, 2.)  Is due to gait 
changes caused by service-connected 
disability of the left foot, or, 3.)  Is 
due to a back injury in 2000 but 
aggravated by gait changes due to the 
service-connected left foot disability.  
If aggravation is found, then the 
examiner should indicate the date 
aggravation began and the level of 
severity of thoracic lumbar strain at 
that time, as well as the current level 
of severity.  A medical rationale must be 
provided for the opinions offered.  If 
the requested opinions cannot be provided 
without resort to speculation, then this 
should be stated.  If medically indicated 
to respond to the requests herein, then A 
VA examination, X-rays, or other studies 
as needed must be performed.  

5.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative should be furnished a 
supplemental statement of the case (SSOC) 
and given the opportunity to respond 
thereto.  The SSOC should reflect 
consideration of service connection by 
aggravation for thoracic lumbar strain 
under 38 C.F.R. § 3.310.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

